 1

 2                                                          THE HON. MARSHA J. PECHMAN

 3

 4

 5

 6

 7                            IN THE UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9   S&W FOREST PRODUCTS, LTD., a British               Case No.: 2:19-cv-00202
     Columbia corporation
10                                                      ORDER GRANTING PLAINTIFF’S
                     Plaintiff,                         STIPULATED MOTION FOR
11            v.                                        EXTENSION OF TIME TO FILE
                                                        RESPONSE TO MOTION FOR PARTIAL
12   CEDAR SHAKE & SHINGLE BUREAU, a                    SUMMARY JUDGMENT
     Washington nonprofit corporation; WALDUN
13   FOREST PRODUCTS LTD., a British
     Columbia corporation; and ANBROOK                  NOTE DATE ON MOTION CALENDAR:
14   INDUSTRIES LTD., a British Columbia                September 24, 2019
     corporation,
15
                 Defendants.
16   ________________________________________

17

18            The Court having reviewed plaintiff S&W Forest Products Ltd.’s Stipulated Motion for

19   Extension of Time to File Response to Motion for Partial Judgment, it is hereby ordered that the

20   Motion is GRANTED. Plaintiff shall have until October 4, 2019 to file its response to

21   ///

22   ///

23   ///

24
           ORDER GRANTING PLAINTIFF’S STIPULATED MOTION
           FOR EXTENSION OF TIME TO FILE RESPONSE TO
           MOTION FOR PARTIAL SUMMARY JUDGMENT - 1
 1   defendant’s pending Motion for Partial Summary Judgment (Dkt. 134). The Cedar Shake &

 2   Shingle Bureau’s reply shall be due on October 11, 2019.

 3          IT IS SO ORDERED.

 4

 5          DATED this _25th_ day of September, 2019.

 6



                                            A
 7

 8
                                            Marsha J. Pechman
 9                                          United States Senior District Judge
10

11

12   Presented by: /s/ Michael E. Haglund
13

14

15

16

17

18

19

20

21

22

23

24
       ORDER GRANTING PLAINTIFF’S STIPULATED MOTION
       FOR EXTENSION OF TIME TO FILE RESPONSE TO
       MOTION FOR PARTIAL SUMMARY JUDGMENT - 2
 1                                    CERTIFICATE OF SERVICE

 2        I hereby certify that on the 25th day of September, 2019, I served the foregoing
     ORDER GRANTING PLAINTIFF’S STIPULATED MOTION FOR EXTENSION
 3   OF TIME TO FILE RESPONSE TO MOTION FOR PARTIAL SUMMARY
     JUDGMENT on the following and by the following indicated method(s):
 4
             Larry S. Gangnes                         Joseph D. Adamson
 5           Heidi B. Bradley                         Jessica N. Walder
             Lane Powell PC                           Lane Powell PC
 6           P.O. Box 91302                           1420 Fifth Avenue, Ste, 4200
             Seattle, WA 98111-9402                   Seattle, WA 98111
 7           gangnesl@lanepowell.com                  adamsonj@lanepowell.com
             bradleyh@lanepowell.com                  walderj@lanepowell.com
 8           Attorneys for CSSB                       Attorneys for CSSB

 9
            Molly A. Terwilliger                      Mathew L. Harrington
            Yarmuth LLP                               Jacob A. Zuniga
10
            1420 Fifth Avenue, Ste. 1400              Stokes Lawrence, PS
            Seattle, WA 98101                         1420 Fifth Avenue, Ste. 3000
11
            mterwilliger@yarmuth.com                  Seattle, WA 98101
            Attorneys for Anbrook                     Mathew.harrington@stokeslaw.com
12
            Industries Ltd.                           Jacob.zuniga@stokeslaw.com
                                                      Attorneys for Waldun Forest Products,
13
                                                      Ltd
     by the following indicated method(s):
14
            by mailing a full, true and correct copy thereof in a sealed first-class postage prepaid
15          envelope, addressed to the foregoing attorney at the last known office address of the
            attorney, and deposited with the United States Post Office at Portland, Oregon on the date
16          set forth above.

17          by emailing the attorney at the address listed above on the date set forth above.

18          by faxing a full, true and correct copy thereof to the attorney at the fax number shown
            above, which is the last-known fax number for the attorney’s office on the date set forth
            above.
19
            by transmitting full, true and correct copies thereof to the attorneys through the court’s
20          CM/ECF system on the date set forth above.

21                                             HAGLUND KELLEY LLP

22                                             By: s/Michael E. Haglund
                                                 Michael E. Haglund, OSB No. 772030
23                                               Admitted Pro Hac Vice
                                                 Attorney for Plaintiff
24    PAGE 1 – CERTIFICATE OF SERVICE                                              HAGLUND KELLEY LLP
                                                                            200 SW MARKET STREET, SUITE 1777
                                                                                   PORTLAND, OR 97201
                                                                          Tel: (503) 225-0777 / Fax: (503) 225-1257
